Exhibit 99.1 12.8% WORKING INTEREST IN DEEP LEASE INDEX TO AUDITED FINANCIAL STATEMENTS Report of Independent Registered Public Accounting Firm 2 Statements of financial condition as of August 31, 2013 and 2012 3 Statements of operations and changes in owners’ equity for the years ended August 31, 2013 and 2012 4 Statements of cash flows for the years ended August 31, 2013 and 2012 5 Notes to financial statements 6 Report of Independent Registered Public Accounting Firm Board of Directors and Stockholders Sara Creek Gold Corp. We have audited the accompanying statements of financial condition of the 12.8% working interest in the DEEP Lease as of August 31, 2013 and 2012, and the related statements of operations, owners’ equity, and cash flows for each of the years in the two-year period ended August 31, 2013. These financial statements are the responsibility of the entity’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of the 12.8% working interest in the DEEP Lease as ofAugust 31, 2013 and 2012, and the results of its operations and its cash flows for each of the years in the two-year period ended August 31, 2013, in conformity with accounting principles generally accepted in the United States of America. /s/ L.L. Bradford & Co. Las Vegas, Nevada July 10, 2014 2 12.8% Working Interest in the DEEP Lease Statements of Financial Condition August 31, ASSETS Current assets: Accounts receivable $ $ Inventory Prepaid expenses Total current assets Fixed assets: Machinery and equipment, net of accumulated depreciation of $2,919 and $2,141, respectively Other assets: Capitalized oil and gas properties, net of accumulated depletion of $11,514 and $8,907, respectively Total assets $ $ LIABILITIES AND OWNERS' EQUITY Current liabilities: Accounts payable and accrued expenses $ $ Net profits interest payable, current portion Total current liabilities Long-term liabilities: Asset retirement obligations Net profits interest payable, net of current portion Total long-term liabilities Total liabilities Commitments: - - Owners' equity: Owners' equity Total owners' equity Total liabilities and owners' equity $ $ The accompanying notes are an integral part of these financial statements 3 12.8% Working Interest in the DEEP Lease Statements of Operations and Changes in Owners' Equity Year Ended August 31, Oil revenues $ $ Expenses: Direct operating costs Depreciation, depletion and amortization General and administrative expenses Total expenses Net operating (loss) income ) Other income (expense): Interest expense ) ) Total other income (expense) ) ) Net (loss) $ ) $ ) Owners' equity - beginning $ $ Owners' funding Net (loss) ) ) Owners' equity - ending $ $ The accompanying notes are an integral part of these financial statements 4 12.8% Working Interest in the DEEP Lease Statements of Cash Flows Year Ended August 31, Cash flows from operating activities Net (loss) $ ) $ ) Depreciation, depletion and amortization Accretion of asset retirement obligation Accretion of net profits interest payable Adjustments to reconcile net (loss) to cash from operating activities: Accounts receivable ) ) Inventory ) Prepaid expenses ) Accounts payable and accrued expenses ) Net cash provided by (used in) operating activities ) Cash flows from financing activities Owners' funding Payment on net profits interest agreement ) ) Net cash (used in) provided by financing activities ) Net change in cash - - Cash, beginning - - Cash, ending $
